--------------------------------------------------------------------------------

EXHIBIT  10.19



Dated  December___,   2011



MISCO UK LIMITED


and


PERMINDER DALE
 
 
 
EXECUTIVE DIRECTOR'S
SERVICE AGREEMENT
 

 
 
Graphic [logo.jpg]
 
 
 

--------------------------------------------------------------------------------

 


This agreement is dated              of                                2011
 
BETWEEN
 
1
MISCO UK LIMITED incorporated and registered in Scotland with company number
SC114143 whose registered office is at Caledonian Exchange 19a, Canning Street,
Edinburgh, Scotland, EH3 8HE (the "Company"); and

 
2
PERMINDER DALE of Warwick House, Old Avenue St., George's Hill, Weybridge,
Surrey, KT13 0PX (the "Employee").

 
OPERATIVE PROVISIONS:
 
1
Interpretation

 
 
1.1
The definitions and rules of interpretation in this clause 1 apply in this
agreement.

 
"Appointment"
the employment of the Employee by the Company on the terms of this agreement.
   
"Associated Employer"
has the meaning given to it in the Employment Rights Act 1996.
   
"Board"
the board of directors of the Company or any Group Company (including any
committee of the board duly appointed by it).
   
"Capacity"
as agent, consultant, director, employee, owner, partner, shareholder or in any
other capacity.
   
"Commencement Date"
     
"Compensation Committee"
the compensation committee of the Board.
   
"Confidential Information"
information (whether or not recorded in documentary form, or stored on any
magnetic or optical disk or memory) relating to the business, products, affairs
and finances of the Company or any Group Company for the time being confidential
to the Company or any Group Company and trade secrets including, without
limitation, technical data and know-how relating to the business of the Company
or any Group Company or any of its or their suppliers, clients, customers,
agents, distributors, shareholders or management, including (but not limited to)
information relating to financial and business information (including
information relating to costs, commissions, fees, profits and sales) rnarkets,
mailing lists, strategies, plans for future business, product or other
development, potential acquisitions, new marketing ideas, product and technical
information (such as devices, formulas and processes relating to the manufacture
of products), designs, drawings, specifications, blueprints, product ideas,
methods, procedures, devices, sourcing information, supplier information, data
processing programs, software, software codes, computer models, research and
development projects, marketing information (such as information on markets, end
users and applications), customer and distributor lists, the identities of the
representatives of customers and distributors, specific customer needs and
requirements, leads, referrals and personnel information (such as the identity
of the Company or its employees and/or their salaries, bonuses, benefits,
skills, qualifications, and abilities), whether or not such information (if
anything other than oral form) is marked confidential.

 
 
 

--------------------------------------------------------------------------------

 
 
"Employment IPRs"
Intellectual Property Rights created by the Employee in the course of his
employment with the Company (whether or not during working hours or using the
premises or resources of the Company).
   
"Employment Inventions"
any Invention which is made wholly or partially by the Employee at any time
during the course of his employment with the Company (whether or not during
working hours or using premises or resources or the Company, and whether or not
recorded in material form).
   
"Garden Leave"
any period during which the Company has exercised its rights under clause 22.
   
"Group Company"
the Company, any Subsidiary or Holding Company from time to time and any
Subsidiary of any Holding Company from time to time.
   
"Incapacity"
any sickness or injury which prevents the Employee from carrying out his duties.
   
"Intellectual Property Rights"
patents, rights to Inventions, copyright and related rights, trade marks, trade
names and domain names, rights in get-up, rights in goodwill or to sue for
passing off, unfair competition rights, rights in designs, rights in computer
software, database rights, topography rights, rights in confidential information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all
applications (or rights to apply) for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection which subsist
or will subsist now or in the future in any part of the world.
   
"Invention"
any invention, idea, discovery, development, improvement or innovation, whether
or not patentable or capable of registration, and whether or not recorded in any
medium.
   
"Pre-Contractual Statement"
any undertaking, promise, assurance, statement, representation, warranty or
understanding (whether in writing or not) of any person (whether party to this
agreement or not) relating to the employment of the Employee under this
agreement other than as expressly set out in this agreement or any documents
referred to in it.
   
"Restricted Business"
those parts of the business of the Company or any Group Company with which the
Employee was involved to a material extent in the 24 months before Termination.

 
 
 

--------------------------------------------------------------------------------

 
 
"Restricted Customer"
any firm, company or person who, during the 24 months before Termination, was a
customer or prospective customer of or was in the habit of dealing with the
Company or any Group Company with whom the Employee had contact or about whom he
became aware or informed in the course of his employment.
   
"Restricted Person"
anyone employed or engaged by the Company or any Group Company and with whom the
Employee dealt with in the 24 months before Termination in the course of his
employment.
   
"Company Handbook"
the staff handbook of the Company as amended from time to time.
   
"Subsidiary and Holding Company"
mean a "subsidiary" and "holding company" as defined in section 1159 of the
Companies Act 2006 and a company shall be treated, for the purposes only of the
membership requirement contained in subsections 1159(1)(b) and (c) as a member
of another company even if its shares in that other company are registered in
the name of (a) another person (or its nominee), whether by way of security or
in connection with the taking of security, or (b) a nominee.
   
"Termination"
the termination of the employment of the Employee with the Company however
caused.

 
 
1.2
The headings in this agreement are inserted for convenience only and shall not
affect its construction.

 
 
1.3
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 
 
1.4
Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

 
 
1.5
Unless the context otherwise requires, words in the singular include the plural
and in the plural include the singular.

 
 
1.6
The schedules to this agreement form part of (and are incorporated into) this
agreement.

 
2
Term of appointment

 
 
2.1
The Appointment shall be deemed to have commenced on the Commencement Date and
shall continue, subject to the remaining terms of this agreement, until
terminated by either party giving the other not less than twelve calendar months
prior notice, such notice must be given by the Employee in writing.

 
 
2.2
The first three months of the Appointment shall be a probationary period and the
Appointment may be terminated during this period at any time on one month's
prior written notice. The Company may, at its discretion, extend the
probationary period for up to a further one month.

 
 
2.3
The Employee agrees that during the probationary period the Company may carry
out relevant employment related checks on him in order to determine his
suitability for the position. During the probationary period the Employee's
performance and suitability for continued employment will also be monitored. The
Employee will be informed in writing if he has successfully completed the
probationary period. Unless such written confirmation is received by the
Employee, the probationary period will be automatically extended.

 
 

--------------------------------------------------------------------------------

 
 
 
2.4
No employment with a previous employer will count towards the period of
continuous employment that the Employee has with the Company.

 
 
2.5
The Employee consents to the transfer of his employment under this agreement to
an Associated Employer at any time during the Appointment.

 
3
Employee warranties

 
 
3.1
The Employee represents and warrants to the Company that, by entering into this
agreement or performing any of his obligations under it, he will not be in
breach of any court order or any express or implied terms of any contract or
other obligation binding on him.

 
 
3.2
The Employee warrants that he is entitled to work in the United Kingdom without
any additional approvals and will notify the Company immediately if he ceases to
be so entitled during the Appointment.

 
 
3.3
The Employee warrants that he is not subject to any restrictions which prevent
him from holding office as a director, or working for the Company.

 
4
Duties

 
 
4.1
The Employee shall serve the Company or Group Company as Chief Executive of the
Systemax Europe Technology Group, or such other role as the Company or Group
Company considers appropriate.  The Employee shall report to the Chairman & CEO
of Systemax Inc., which is the ultimate parent company of the Company.  The
Employee's direct reports shall initially be the General Managers of each of the
companies comprising the Systemax Europe Technology Group and the Systemax Pan
European Marketing Team and his indirect reports shall initially be the
Controller for the Systemax Europe Technology Group and the Finance Teams for
each of the companies comprising the Systemax Europe Technology Group.

 
 
4.2
During the Appointment the Employee shall:

 
 
4.2.1
act as a director of the Company and carry out duties on behalf of any other
Group Company including, if so required by the Board, acting as an officer or
consultant of any such Group Company;

 
 
4.2.2
comply with the articles of association (as amended from time to time) of any
Group Company of which he is a director;

 
 
4.2.3
abide by any statutory, fiduciary or common-law duties to the Company or any
Group Company of which he is a director;

 
 
4.2.4
not do anything that would cause him to be disqualified from acting as a
director;

 
 
4.2.5
comply with the anti-corruption and bribery policy and related procedures of the
Company;

 
 
4.2.6
unless prevented by Incapacity, devote the whole of his time, attention and
abilities to the business of the Company and any Group Company of which he is an
officer or consultant;

 
 
4.2.7
faithfully and diligently exercise such powers and perform such duties as may
from time to time be assigned to him by the Company or group Company together
with such person or persons as the Company or Group Company may appoint to act
jointly with him;

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.2.8
comply with all reasonable and lawful directions given to him by the Company or
Group Company;

 
 
4.2.9
promptly make such reports to the Chairman & CEO of Systemax Inc. in connection
with the affairs of the Company or Group Company on such matters and at such
times as are reasonably required;

 
 
4.2.10
report his own wrongdoing and any wrongdoing or proposed wrongdoing of any other
employee or director of any Group Company to the  Chairman and CEO of Systemax
Inc. immediately on becoming aware of it;

 
 
4.2.11
use his best endeavours to promote, protect, develop and extend the business of
the Company and any Group Company;

 
 
4.2.12
consent to the Company or Group Company monitoring and recording any use that he
makes of any electronic communications systems the Company has for the purpose
of ensuring that any rules the Company has are being complied with and for
legitimate business purposes; and

 
 
4.2.13
comply with any electronic communication systems policy that the Company may
issue from time to time.

 
 
4.3
The Employee shall comply with any rules, policies and procedures set out in the
Company Handbook a copy of which has been given to the Employee. The Company
Handbook does not form part of this agreement and the Company may amend it at
any time. To the extent that there is any conflict between the terms of this
agreement and the Company Handbook, this agreement shall prevail.

 
 
4.4
All documents, manuals, hardware and software provided for the use of the
Employee by the Company, and any data or documents (including copies) produced,
maintained or stored on the computer systems of the Company or other electronic
equipment (including mobile phones), remain the property of the Company.

 
5
Place of work

 
 
5.1
The normal place of work of the Employee will be rented office space in London
at a place to be determined by the Company or such other place within the United
Kingdom which the Company may reasonably require for the proper performance and
exercise of his duties.

 
 
5.2
The Employee agrees to travel on any business of the Company or any Group
Company (both within the United Kingdom or abroad) as may be required for the
proper performance of his duties under the Appointment.  Regular travel to each
of the offices of the companies comprising the Systemax Europe Technology Group
will be required.

 
 
5.3
Whereas it is not presently envisaged that the Employee will be required to work
outside the United Kingdom for any continuous period of more than one month,
during the Appointment the Employee may be required, from time to time, to work
outside the United Kingdom for continuous periods of more than one month. If
this occurs:

 
 
5.3.1
It will be for periods determined by the Company or Group Company depending upon
the needs of the business;

 
 
5.3.2
The Employee will be paid in Pounds Sterling;

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.3.3
No additional remuneration will be payable to the Employee other than already
provided under this agreement;

 
 
5.3.4
There are no special terms or conditions relating to the Employee's return to
the United Kingdom.

 
6
Hours of work

 
 
6.1
The normal working hours of the Employee shall be 9.00am to 6.00pm on Mondays to
Fridays and such additional hours as are necessary for the proper performance of
his duties. The Employee acknowledges that he shall not receive further
remuneration in respect of such additional hours.

 
 
6.2
The parties each agree that the nature of the Employee's position is such that
his working time cannot be measured and, accordingly, that the Appointment falls
within the scope of regulation 20 of the Working Time Regulations 1998.

 
7
Salary

 
 
7.1
The Employee shall be paid a basic salary of £250,000 per annum (inclusive of
any fees due to the Employee by the Company or any Group Company as an officer
of the Company or any Group Company).

 
 
7.2
The salary paid to the Employee shall accrue from day to day and be payable
monthly in arrears on or about the 1st of each month directly into his bank or
building society.

 
 
7.3
The salary paid to the Employee shall be reviewed by the Compensation Committee
annually, with the first review to take place on or around the first anniversary
of the Commencement Date. The Company is under no obligation to award an
increase following a salary review. There will be no review of the salary after
notice has been given by either party to terminate the Appointment.

 
 
7.4
The Company may deduct from the Employee's salary, or any other sums owed to the
Employee, any money owed to any Group Company by the Employee.

 
8
Expenses

 
 
8.1
The Company shall reimburse (or procure the reimbursement of) all reasonable
expenses wholly, properly and necessarily incurred by the Employee in the course
of the Appointment, subject to production of VAT receipts or other appropriate
evidence of payment.

 
 
8.2
The Employee shall abide by the policies of the Company on expenses as
communicated to him from time to time.

 
9
Annual cash bonus

 
 
9.1
During each calendar year of the Appointment, the Employee will be eligible to
earn a cash bonus representing a maximum of 75% of his basic salary set out at
clause 7.1 (the "Bonus").  The Employee's entitlement to the Bonus will be based
on meeting certain performance objectives established for him by the Company or
Group Company in any calendar year.  Seventy five percent (75%) of the Bonus
shall be based on the achievement of certain results / accomplishments by the
Systemax Europe Technology Group and twenty five percent (25%) of the Bonus
shall be based on Systemax Inc.'s bonus plan for named executive officers
(referred to as the NEO Plan).  If no performance objectives are established and
agreed in writing in any calendar year, the Bonus will not be payable in that
calendar year.

 
 
9.2
The Bonus payment due to the Employee, if any, shall be paid to him within 75
days of the end of the calendar year in which the Bonus was earned, in
accordance with the Company practice.

 
 
 

--------------------------------------------------------------------------------

 
 
 
9.3
The Employee's entitlement to the Bonus will be reviewed annually by the
Compensation Committee. If the Company makes the Bonus payment to the Employee,
it shall not be obliged to make or agree subsequent Bonus payments.  The Bonus
for the portion of the first and last year of the Appointment shall be prorated.

 
 
9.4
The Bonus payment shall not be pensionable.

 
10
Benefits

 
 
10.1
Following the Employee's successful completion of the probationary period set
out at clause 2.2, the Employee shall be entitled to participate in the
Company's medical plan and any other insurance or benefit plan or arrangement
that is made available for Company Directors based in the United Kingdom,
subject to:

 
 
10.1.1
the terms of those schemes, as amended from time to time;

 
 
10.1.2
the rules or the insurance policies of the relevant insurance providers, as
amended from time to time; and

 
 
10.1.3
the Employee satisfying the normal underwriting requirements of the relevant
insurance providers of the schemes and the premiums being at a rate which the
Company considers reasonable.

 
Full details of the schemes are available from the HR Department.
 
 
10.2
If the insurance providers refuse for any reason to provide any benefit to the
Employee, the Company shall not be liable to provide to the Employee any
replacement benefit of the same or similar kind or to pay any compensation in
lieu of such benefit.

 
 
10.3
The Company in its sole and absolute discretion reserves the right to
discontinue, vary or amend the schemes (including the level of cover provided to
the Employee) at any time on reasonable notice to the Employee.

 
11
Car allowance

 
 
11.1
The Employee shall receive a car allowance of £1,200 per calendar month which
shall be payable together with and in the same manner as the salary in
accordance with clause 7. The car allowance should be used to cover the
Employees car expenses and shall not be treated as part of the basic salary for
any purpose.  Any car allowance payment shall not be pensionable.

 
 
11.2
By way of an alternative to clause 11.1 the Employee may elect to drive a
Company vehicle, which shall be a vehicle of such make, model and value as is
determined by the Company for his sole business use.  The Company shall be
responsible for payment of all reasonable standing and running costs of the
vehicle including insurance, tax, MOT, maintenance and repair and shall bear the
cost of fuel incurred during business mileage.

 
 
11.3
The Company shall replace any car made available to the Employee in accordance
with clause 11.2 at such times as are decided by the Board from time to
time.  The Employee shall:

 
 
11.3.1
take good care of the car and ensure that the provisions of the Company's car
policy as amended from time to time and any policy of insurance relating to the
car are observed;

 
 
11.3.2
be responsible for payment of all fines incurred for traffic offences and
parking fines;

 
 
 

--------------------------------------------------------------------------------

 
 
 
11.3.3
notify the Company of any accidents involving the car (whether or not these take
place while the Employee is on business);

 
 
11.3.4
immediately inform the Company if he is convicted of a driving offence or
disqualified from driving; and

 
 
11.3.5
return the car, its keys and all documents relating to it to the HR Department
or such other place as the Company may reasonably stipulate immediately on the
termination of the Appointment however arising or on the Employee becoming no
longer legally entitled to drive.

 
12
Holidays

 
 
12.1
The Employee shall be entitled to 28 days' paid holiday in each holiday year
which shall include the eight usual public holidays in England and Wales or days
in lieu where the Company requires the Employee to work on a public holiday. The
holiday year of the Company runs between 1 January and 31 December. If the
Appointment commences or terminates part way through a holiday year, the
entitlement of the Employee during that holiday year shall be calculated on a
pro-rata basis rounded up to the nearest half day.

 
 
12.2
Holiday shall be taken at such time or times as shall be approved in advance by
the Chairman and CEO of Systemax Inc.  No more than ten days paid annual leave
must be taken consecutively unless prior approval is obtained from the Chairman
and CEO of Systemax Inc..

 
 
12.3
The Employee shall have no entitlement to any payment in lieu of accrued but
untaken holiday except on termination of the Appointment. Subject to clause 12.4
the amount of such payment in lieu shall be 1/260th of the salary of the
Employee for each untaken day of the entitlement under clause 12.1 for the
holiday year in which termination takes place and any untaken days carried
forward from the preceding holiday year.

 
 
12.4
If the Company has terminated or would be entitled to terminate the Appointment
under clause 20 or if the Employee has terminated the Appointment in breach of
this agreement any payment due under clause 12.3 shall be limited to the
statutory entitlement of the Employee under the Working Time Regulations 1998
and any paid holidays (including paid public holidays) taken shall be deemed
first to have been taken in satisfaction of that statutory entitlement.

 
 
12.5
If on termination of the Appointment the Employee has taken in excess of his
accrued holiday entitlement, the Company shall be entitled to recover from the
Employee by way of deduction from any payments due to the Employee or otherwise
one day's pay calculated at 1/260th of the salary for each excess day.

 
 
12.6
If either party has served notice to terminate the Appointment, the Company may
require the Employee to take any accrued but unused holiday entitlement during
the notice period. Any accrued but unused holiday entitlement shall be deemed to
be taken during any period of Garden Leave under clause 22.

 
13
Options

 
 
13.1
Subject to the prior approval of the Compensation Committee, the Employee shall
receive an option to purchase shares of common stock in Systemax Inc, as set out
in a separate agreement governed by the Laws of Delaware.

 
14
Restricted stock

 
 
14.1
Subject to the prior approval of the Compensation Committee, the Employee shall
receive a grant of restricted shares of common stock in Systemax Inc, as set out
in a separate agreement governed by the Laws of Delaware.

 
 
 

--------------------------------------------------------------------------------

 
 
15
Incapacity

 
 
15.1
Subject to the compliance of the Employee with the sickness absence procedures
of the Company (as amended from time to time), he shall continue to receive his
full salary and contractual benefits during any period of absence due to
Incapacity for up to an aggregate of 4 weeks in any 52 week period. Such payment
shall be inclusive of any statutory sick pay due in accordance with applicable
legislation in force at the time of absence.

 
 
15.2
The Employee agrees to consent to medical examinations (at the expense of the
Company) by a doctor nominated by the Company should the Company so require. The
Employee agrees that any report produced in connection with any such examination
may be disclosed to the Company and the Company may discuss the contents of the
report with the relevant doctor.

 
 
15.3
If the Incapacity is or appears to be occasioned by actionable negligence,
nuisance or breach of any statutory duty on the part of a third party in respect
of which damages are or may be recoverable, the Employee shall immediately
notify the Company of that fact and of any claim, compromise, settlement or
judgment made or awarded in connection with it and all relevant particulars that
the Company may reasonably require. The Employee shall if required by the
Company, refund to the Company that part of any damages or compensation
recovered by him relating to the loss of earnings for the period of incapacity
as the Company may reasonably determine less any costs borne by him in
connection with the recovery of such damages or compensation, provided that the
amount to be refunded shall not exceed the total amount paid to the Employee by
the Employee in respect of the period of Incapacity.

 
 
15.4
The rights of the Company to terminate the Appointment under the terms of this
agreement apply even when such termination would or might cause the Employee to
forfeit any entitlement to sick pay, permanent health insurance or other
benefits.

 
16
Outside interests

 
 
16.1
Subject to clause 16.2, during the Appointment the Employee shall not, except as
a representative of the Company or with the prior written approval of the
Company, whether paid or unpaid, be directly or indirectly engaged, concerned or
have any financial interest in any Capacity in any other business, trade,
profession or occupation (or the setting up of any business, trade, profession
or occupation).

 
 
16.2
Notwithstanding clause 16.1, the Employee may hold an investment by way of
shares or other securities of not more than 1% of the total issued share capital
of any company (whether or not it is listed or dealt in on a recognised stock
exchange) where such company does not carry on a business similar to or
competitive with any business for the time being carried on by the Company or
any Group Company.

 
 
16.3
The Employee agrees to disclose to the Company any matters relating to his
spouse or civil partner (or anyone living as such), children or parents which
may, in the reasonable opinion of the Company, be considered to interfere,
conflict or compete with the proper performance of the obligations of the
Employee under this agreement.

 
17
Confidential information

 
 
17.1
Without prejudice to his common law duties, the Employee shall not (except in
the proper course of his duties, as authorised or required by law or as
authorised by the Systemax Chairman & CEO, either during the Appointment or at
any time after termination of the Appointment (howsoever arising):

 
 
17.1.1
use any Confidential Information; or

 
 
17.1.2
make or use any Copies; or

 
 
 

--------------------------------------------------------------------------------

 
 
 
17.1.3
disclose any Confidential Information to any person, company or other
organisation whatsoever.

 
 
17.2
The Employee shall be responsible for protecting the confidentiality of the
Confidential Information and shall:

 
 
17.2.1
use his best endeavours to prevent the use or communication of any Confidential
Information by any person, company or organisation (except in the proper course
of his duties, as required by law or as authorised by the Company; and

 
 
17.2.2
inform the Company immediately upon becoming aware, or suspecting, that any such
person, company or organisation knows or has used any Confidential Information.

 
 
17.3
All Confidential Information and copies shall be the property of the Company and
shall be handed over to the HR Manager from time to time by the Employee on the
termination of the Appointment, or at the request of the Company, at any time
during the Appointment.

 
 
17.4
Nothing in this clause 17 shall prevent the Employee from disclosing information
which the Employee is entitled to disclose under the Public Interest Disclosure
Act 1998, provided that the disclosure is made in accordance with the provisions
of that Act.

 
18
Intellectual property

 
 
18.1
The Employee acknowledges that all Employment IPRs, Employment Inventions and
all materials embodying them shall automatically belong to the Company to the
fullest extent permitted by law. To the extent that they do not vest in the
Company automatically, the Employee holds them on trust for the Company.

 
 
18.2
The Employee acknowledges that, because of the nature of his duties and the
particular responsibilities arising from the nature of his duties, he has, and
shall have at all times while he is employed by the Company, a special
obligation to further the interests of the Company.

 
 
18.3
To the extent that legal title in any Employment IPRs or Employment Inventions
does not vest in the Company by virtue of clause 18.1, the Employee agrees,
immediately on creation of such rights and Inventions, to offer to the Company
in writing a right of first refusal to acquire them on arm’s length terms to be
agreed between the parties. If the parties cannot agree on such terms within 30
days of the Company receiving the offer, the Company shall refer the dispute to
an independent expert. The expert's decisions shall be final and binding on the
parties in the absence of manifest error, and the costs of arbitration shall be
borne equally by the parties. The parties will be entitled to make submissions
to the expert and will provide (or procure that others provide) the expert with
such assistance and documents as the expert reasonably requires for the purpose
of reaching a decision. The Employee agrees that the provisions of this clause
18 shall apply to all Employment IPRs and Employment Inventions offered to the
Company under this clause 18.3 until such time as the Company has agreed in
writing that the Employee may offer them for sale to a third party.

 
 
18.4
The Employee agrees:

 
 
18.4.1
to give the Company full written details of all Employment Inventions which
relate to or are capable of being used in the business of any Group Company
promptly on their creation;

 
 
18.4.2
at the request of the Company and in any event on the termination of his
employment to give to the Company all originals and copies of correspondence,
documents, papers and records on all media which record or relate to any of the
Employment IPRs;

 
 
 

--------------------------------------------------------------------------------

 
 
 
18.4.3
not to attempt to register any Employment IPR nor patent any Employment
Invention unless requested to do so by the Company; and

 
 
18.4.4
to keep confidential each Employment Invention unless the Company has consented
in writing to its disclosure by the Employee.

 
 
18.5
The Employee waives all his present and future moral rights which arise under
the Copyright Designs and Patents Act 1988, and all similar rights in other
jurisdictions relating to any copyright which forms part of the Employment IPRs,
and agrees not to support, maintain nor permit any claim for infringement of
moral rights in such copyright works.

 
 
18.6
The Employee acknowledges that, except as provided by law, no further
remuneration or compensation other than that provided for in this agreement is
or may become due to the Employee in respect of his compliance with this clause
18. This clause 18 is without prejudice to the rights of the Employee under the
Patents Act 1977.

 
 
18.7
The Employee undertakes to use his best endeavours to execute all documents and
do all acts both during and after his employment by the Company as may, in the
opinion of the Company, be necessary or desirable to vest the Employment IPRs in
the Company, to register them in the name of the Company and to protect and
maintain the Employment IPRs and the Employment Inventions. Such documents may,
at the request of the Company, include waivers of all and any statutory moral
rights relating to any copyright works which form part of the Employment IPRs.
The Company agrees to reimburse any reasonable expenses of the Employee of
complying with this clause 18.7.

 
 
18.8
The Employee agrees to give all necessary assistance to the Company to enable it
to enforce its Intellectual Property Rights against third parties, to defend
claims for infringement of third party Intellectual Property Rights and to apply
for registration of Intellectual Property Rights, where appropriate throughout
the world, and for the full term of those rights.

 
 
18.9
The Employee hereby irrevocably appoints the Company to be his attorney to
execute and do any such instrument or thing and generally to use his name for
the purpose of giving the Company or its nominee the benefit of this clause 18.
The Employee acknowledges in favour of a third party that a certificate in
writing signed by any Director or the Secretary of the Company that any
instrument or act falls within the authority conferred by this clause 18 shall
(unless there is manifest error) be conclusive evidence that such is the case.

 
19
Ceasing to be a director

 
 
19.1
Except with the prior approval of the Board, or as provided in the articles of
association of the Company or any Group Company of which he is a director, the
Employee shall not resign as a director of the Company or any Group Company.

 
 
19.2
If during the Appointment the Employee ceases to be a director of the Company or
any Group Company (otherwise than by reason of his death, resignation or
disqualification pursuant to the articles of association of the Company or the
relevant Group Company, as amended from time to time, or by statute or court
order) the Appointment shall continue with the Employee as an employee only and
the terms of this agreement (other than those relating to the holding of the
office of director) shall continue in full force and effect. The Employee shall
have no claims in respect of such cessation of office.

 
 
19.3
The Board may at any time require the Employee to resign as a director of the
Company or any Group Company.

 
 
 

--------------------------------------------------------------------------------

 
 
20
Payment in lieu of notice

 
 
20.1
Notwithstanding clause 2, the Company may, in its sole and absolute discretion,
terminate the Appointment at any time and with immediate effect by paying a sum
in lieu of notice (Payment in lieu) equal to the basic salary referred to at
clause 7.1 which the Employee would have been entitled to receive under this
agreement during the notice period referred to at clause 2 (or, if notice has
already been given, during the remainder of the notice period) less income tax
and National Insurance contributions. For the avoidance of doubt, the Payment in
lieu shall not include any element in relation to:

 
 
20.1.1
any bonus or commission payments that might otherwise have been due during the
period for which the Payment in lieu is made;

 
 
20.1.2
any payment or benefit in relation to share options or restricted stock which
have not yet vested;

 
 
20.1.3
any payment in respect of benefits which the Employee would have been entitled
to receive during the period for which the Payment in lieu is made; and

 
 
20.1.4
any payment in respect of any holiday entitlement that would have accrued during
the period for which the Payment in lieu is made.

 
 
20.2
The Company may pay any sums due under clause 20.1 in equal monthly instalments
until the date end of the period for which the notice period referred to at
clause 2 would have expired if notice had been given. The Employee shall be
obliged to seek alternative income during this period and to notify the Company
of any income so received. The instalment payments shall then be reduced by the
amount of such income.

 
 
20.3
The Employee shall have no right to receive a Payment in lieu unless the Company
has exercised its discretion in clause 20.1. Nothing in this clause 20 shall
prevent the Company from terminating the Appointment in breach.

 
21
Termination without notice

 
 
21.1
The Company may also terminate the Appointment with immediate effect without
notice and with no liability to make any further payment to the Employee (other
than in respect of amounts accrued due at the date of Termination) if the
Employee:

 
 
21.1.1
dies; or

 
 
21.1.2
is disqualified from acting as a director or resigns as a director from the
Company or any Group Company without the prior written approval of the Board; or

 
 
21.1.3
is guilty of any gross misconduct affecting the business of the Company or any
Group Company; or

 
 
21.1.4
commits any serious or repeated breach or non-observance of any of the
provisions of this agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Company; or

 
 
21.1.5
is, in the reasonable opinion of the Company, negligent and incompetent in the
performance of his duties; or

 
 
21.1.6
is declared bankrupt or makes any arrangement with or for the benefit of his
creditors or has a county court administration order made against him under the
County Court Act 1984; or

 
 
 

--------------------------------------------------------------------------------

 
 
 
21.1.7
is convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed); or

 
 
21.1.8
becomes of unsound mind (which includes lacking capacity under the Mental
Capacity Act 2005), or a patient under any statute relating to mental health; or

 
 
21.1.9
ceases to be eligible to work in the United Kingdom; or

 
 
21.1.10
is guilty of any fraud or dishonesty or acts in any manner which in the opinion
of the Company brings or is likely to bring the Employee, the Company or any
Group Company into disrepute or is materially adverse to the interests of the
Company or any Group Company; or

 
 
21.1.11
commits any act of theft or misappropriation of Company property; or

 
 
21.1.12
is in breach of the Company's anti-corruption and bribery policy and related
procedures or commits any breach of the Bribery Act 2010; or

 
 
21.1.13
is guilty of a serious breach of the Company's code of ethics; or

 
 
21.1.14
is guilty of making any false, disparaging or malicious statement (whether oral
or written) about the Company or any Group Company or any of its or their
directors, officers or employees;

 
 
21.1.15
is guilty of a serious breach of any rules issued by the Company from time to
time regarding its electronic communications systems; or

 
 
21.1.16
is unable by reason of Incapacity to perform his duties under this agreement for
a continuous period of 13 weeks, or for an aggregate period of 13 weeks in any
26 week period.

 
 
21.2
The rights of the Company under clause 21.1 are without prejudice to any other
rights that it might have at law to terminate the Appointment or to accept any
breach of this agreement by the Employee as having brought the agreement to an
end. Any delay by the Company in exercising it rights to terminate shall not
constitute a waiver thereof.

 
22
Garden leave

 
 
22.1
Following service of notice to terminate the Appointment by either party, or if
the Employee purports to terminate the Appointment in breach of contract, the
Company may by written notice place the Employee on Garden Leave for the whole
or part of the remainder of the Appointment.

 
 
22.2
During any period of Garden Leave:

 
 
22.2.1
The Company shall be under no obligation to provide any work to the Employee and
may revoke any powers the Employee holds on behalf of the Company or any Group
Company;

 
 
22.2.2
The Company may require the Employee to carry out alternative duties or to only
perform such specific duties as are expressly assigned to the Employee, at such
location (including the home of the Employee) as the Company may decide;

 
 
22.2.3
The Employee shall continue to receive his basic salary and all contractual
benefits in the usual way and subject to the terms of any benefit arrangement;

 
 
 

--------------------------------------------------------------------------------

 
 
 
22.2.4
The Employee shall remain an employee of the Company and bound by the terms of
this agreement;

 
 
22.2.5
The Employee shall ensure that the HR Manager from time to time knows where he
will be and how he can be contacted during each working day (except during any
periods taken as holiday in the usual way);

 
 
22.2.6
The Company may exclude the Employee from any premises of the Company or any
Group Company and

 
 
22.2.7
The Company may require the Employee not to contact or deal with (or attempt to
contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
the Company or any Group Company.

 
23
Obligations upon termination

 
 
23.1
On Termination of the Appointment (however arising) or, if earlier, at the start
of a period of Garden Leave following the service of notice or purported
Termination of the Appointment by the Employee, the Employee shall:

 
 
23.1.1
resign immediately without compensation from any office or trusteeship that he
holds in or on behalf of the Company or any Group Company;

 
 
23.1.2
transfer without payment to the Company or as it may direct any shares or other
securities held by the Employee in the Company or any Group Company as a nominee
or trustee for the Company or any Group Company and deliver to the Company the
related certificates;

 
 
23.1.3
subject to clause 23.2 if applicable, immediately deliver to the Company all
documents, books, materials, records, correspondence, papers and information (on
whatever media and wherever located) relating to the business or affairs of the
Company or any Group Company or its or their business contacts, any keys and any
other property of the Company or any Group Company, which is in his possession
or under his control;

 
 
23.1.4
irretrievably delete any information relating to the business of the Company or
any Group Company stored on any magnetic or optical disk or memory and all
matter derived from such sources which is in his possession or under his control
outside the premises of the Company; and

 
 
23.1.5
provide a signed statement that he has complied fully with his obligations under
this clause 23.1 together with such reasonable evidence of compliance as the
Company may request.

 
 
23.2
Where the Employee has been placed on Garden Leave he shall not be required by
clause 23.1 to return until the end of the Garden Leave period any property
provided to him as a contractual benefit for use during the Appointment.

 
 
23.3
The Employee hereby irrevocably appoints the Company to be his attorney to
execute and do any such instrument or thing and generally to use his name for
the purpose of giving the Company or its nominee the full benefit of clause
23.1.1 and clause 23.1.2.

 
 
23.4
On termination of the Appointment however arising the Employee shall not be
entitled to any compensation for the loss of any rights or benefits under any
share option, bonus, long-term incentive plan or other profit sharing scheme
operated by the Company or any Group Company in which he may participate.

 
 
 

--------------------------------------------------------------------------------

 
 
24
Cooperation and assistance

 
 
24.1
Following the Termination of the Appointment, you agree to cooperate with the
Company and any Group Company, as reasonably requested, to effect the transition
of your responsibilities.

 
 
24.2
You further agree that you will provide such information and assistance to the
Company or any Group Company, upon reasonable notice, that is required in
connection with any legal or quasi-legal proceedings, including both external
and internal investigations.

 
 
24.3
The Company will reimburse any reasonable expenses that you incur in relation to
any assistance provided pursuant to clauses 24.1 and 24.2.

 
25
Post-termination restrictions

 
 
25.1
In order to protect the confidential information, trade secrets and business
connections of the Company or any Group Company to which he has access as a
result of the Appointment, the Employee covenants with the Company (for itself
and as trustee and agent for each Group Company) that he shall not:

 
 
25.1.1
for twelve months after Termination solicit or endeavour to entice away from the
Company or any Group Company the business or custom of a Restricted Customer
with a view to providing goods or services to that Restricted Customer in
competition with any Restricted Business; or

 
 
25.1.2
for twelve months after Termination in the course of any business concern which
is in competition with any Restricted Business, offer to employ or engage or
otherwise endeavour to entice away from the Company or any Group Company any
Restricted Person; or

 
 
25.1.3
for twelve months after Termination, own, manage, control, consult with or be
involved in any Capacity with any business concern which is (or intends to be)
in competition with any Restricted Business; or

 
 
25.1.4
for twelve months after Termination, be involved with the provision of goods or
services to (or otherwise have any business dealings with) any Restricted
Customer in the course of any business concern which is in competition with any
Restricted Business; or

 
 
25.1.5
at any time after Termination, represent himself as connected with the Company
or any Group Company in any Capacity.

 
 
25.2
None of the restrictions in clause 25.1 shall prevent the Employee from:

 
 
25.2.1
holding an investment by way of shares or other securities of not more than 5%
of the total issued share capital of any company, whether or not it is listed or
dealt in on a recognised stock exchange; or

 
 
25.2.2
being engaged or concerned in any business concern insofar as the duties of the
Employee or work shall relate solely to geographical areas where the business
concern is not in competition with any Restricted Business; or

 
 
25.2.3
being engaged or concerned in any business concern, provided that the duties of
the Employee or work shall relate solely to services or activities of a kind
with which the Employee was not concerned with to a material extent in the
twelve month(s) before Termination.

 
 
25.3
The restrictions imposed on the Company by this clause 25 applies to him acting:

 
 
25.3.1
directly or indirectly; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
25.3.2
on his own behalf or on behalf of, or in conjunction with, any firm, company or
person.

 
 
25.4
The periods for which the restrictions in clause 25.1 apply shall be reduced by
any period that the Employee spends on Garden Leave immediately before
Termination.

 
 
25.5
If the Employee receives an offer to be involved in a business concern in any
Capacity during the Appointment, or before the expiry of the last of the
covenants in this clause 25, the Employee shall give the person making the offer
a copy of this clause 25 and shall tell the Company the identity of that person
as soon as possible.

 
 
25.6
The Company and the Employee entered into the restrictions in this clause 25
having been separately legally advised.

 
 
25.7
Each of the restrictions in this clause 25 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

 
 
25.8
The Employee will, at the request and expense of the Company, enter into a
separate agreement with any Group Company in which he agrees to be bound by
restrictions corresponding to those restrictions in this clause 25 (or such of
those restrictions as the Company deems appropriate) in relation to that Group
Company.

 
26
Disciplinary and grievance procedures

 
 
26.1
The Employee is subject to the disciplinary and grievance procedures of the
Company, copies of which are available from the HR Manager from time to time.
These procedures do not form part of the contract of employment of the Employee.

 
 
26.2
If the Employee wants to raise a grievance, he may apply in writing to the HR
Manager from time to time in accordance with the grievance procedure of the
Company.

 
 
26.3
If the Employee wishes to appeal against a disciplinary decision he may apply in
writing to the HR Manager from time to time in accordance with the disciplinary
procedure of the Company.

 
 
26.4
The Company may suspend the Employee from any or all of his duties for a period
of not normally more than 30 days during any period in which the Company is
investigating any disciplinary matter involving the Employee or while any
disciplinary procedure against the Employee is outstanding.

 
 
26.5
During any period of suspension:

 
 
26.5.1
the Employee shall continue to receive his basic salary and all contractual
benefits in the usual way and subject to the terms of any benefit arrangement;

 
 
26.5.2
the Employee shall remain an employee of the Company and bound by the terms of
this agreement;

 
 
26.5.3
the Employee shall ensure that the HR Manager from time to time  knows where he
will be and how he can be contacted during each working day (except during any
periods taken as holiday in the usual way);

 
 
26.5.4
the Company may exclude the Employee from his place of work or any other
premises of the Company; and

 
 
26.5.5
the Company may require the Employee not to contact or deal with (or attempt to
contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
27
Pensions

 
 
27.1
The Employee will be entitled to join any current pension scheme available to
any Director of the Company based in the United Kingdom.  As a minimum, the
Company shall provide access to a designated stakeholder pension scheme (Scheme)
as required by law. Full details of the Scheme are available from the HR Manager
from time to time. The Company does not make any contributions to the Scheme.

 
 
27.2
The Employee may make contributions to the Scheme of an amount up to the lower
of 100% of the Employee's salary and the annual allowance set by HM Revenue &
Customs from time to time. Such contributions shall be payable in equal monthly
instalments in arrears and shall be made by way of deduction from the Employee's
salary.

 
 
27.3
A contracting-out certificate is not in force in respect of the Appointment.

 
28
Data protection

 
 
28.1
The Employee confirms that he has read and understands the data protection
policy of the Company, a copy of which is contained in the Company Handbook. The
Company is entitled to make changes to its data protection policy, but will
notify employees in writing of any such changes.

 
 
28.2
The Employee shall comply with the data protection policy when processing
personal data in the course of employment including personal data relating to
any employee, customer, client, supplier or agent of the Company or any Group
Company.

 
 
28.3
The Employee consents to the Company or any Group Company processing data
relating to the Employee for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data (as
defined in the Data Protection Act 1998) relating to the Employee, including, as
appropriate:

 
 
28.3.1
information about the physical or mental health or condition of the Employee in
order to monitor sick leave and take decisions as to the fitness for work of the
Employee; or

 
 
28.3.2
the racial or ethnic origin of the Employee or religious or similar information
in order to monitor compliance with equal opportunities legislation; or

 
 
28.3.3
information relating to any criminal proceedings in which the Employee has been
involved for insurance purposes and in order to comply with legal requirements
and obligations to third parties.

 
 
28.4
The Company may make such information available to any Group Company, those who
provide products or services to the Company or any Group Company (such as
advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organisations and potential
purchasers of the Company or the business in which the Employee works.

 
 
28.5
The Employee consents to the transfer of such information to the business
contacts of the Company or any Group Company outside the European Economic Area
in order to further their business interests even where the country or territory
in question does not maintain adequate data protection standards.

 
29
Collective agreements

 
There is no collective agreement which directly affects the Appointment.
 
 
 

--------------------------------------------------------------------------------

 
 
30
Reconstruction and amalgamation

 
If the Appointment is terminated at any time by reason of any reconstruction or
amalgamation of the Company or any Group Company, whether by winding up or
otherwise, and the Employee is offered employment with any concern or
undertaking involved in or resulting from the reconstruction or amalgamation on
terms which (considered in their entirety) are no less favourable to any
material extent than the terms of this agreement, the Employee shall have no
claim against the Company or any the undertaking arising out of or connected
with such termination.
 
31
Notice

 
 
31.1
Any written notice which is required to be given to a party under this agreement
shall be in writing in the English language and signed by or on behalf of the
party giving it. It shall be delivered by hand or sent to the party at the
address given in this agreement or as otherwise notified in writing to the other
party.

 
 
31.2
Any such notice shall be deemed to have been received:

 
 
31.2.1
if delivered by hand, at the time the notice is left at the address or given to
the addressee; or

 
 
31.2.2
in the case of pre-paid first class UK post or other next working day delivery
service, at 9.00 am two business days after posting or at the time recorded by
the delivery service; or

 
 
31.2.3
in the case of pre-paid airmail, 9.00 am five business days after posting or at
the time recorded by the delivery service.

 
 
31.3
A notice shall have effect from the earlier of its actual or deemed receipt by
the addressee. For the purpose of calculating deemed receipt:

 
 
31.3.1
all references to time are to local time in the place of deemed receipt; and

 
 
31.3.2
if deemed receipt would occur on a Saturday or Sunday or a public holiday when
banks are not open for business, deemed receipt is at 9.00 am on the next
business day.

 
 
31.4
A notice required to be given by the Employee under this agreement shall not be
validly given if sent by e-mail unless authorised by the Company.

 
 
31.5
This clause does not apply to the service of any proceedings or other documents
in any legal action.

 
32
Entire agreement

 
 
32.1
This agreement (and any document referred to in it) constitutes the whole
agreement between the parties (and in the case of the Company, as agent for any
Group Companies) and supersedes any previous arrangement, understanding or
agreement between them relating to the subject matter of this agreement.

 
 
32.2
Each party warrants to the other parties that, in entering into this agreement
(and any document referred to in it), it does not rely on any statement,
representation, assurance or warranty of any person (whether a party to this
agreement or not) other than as expressly set out in this agreement (or those
documents).

 
 
32.3
Each party agrees and undertakes to the other parties that the only rights and
remedies available to it arising out of or in connection with this agreement or
its subject matter shall be solely for breach of contract, in accordance with
the provisions of this agreement.

 
 
32.4
Nothing in this clause 32 shall limit or exclude any liability for fraud.

 
 
 

--------------------------------------------------------------------------------

 
 
33
Variation

 
No variation of this agreement shall be effective unless it is in writing and
signed by the parties (or their authorised representatives).
 
34
Counterparts

 
This agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.
 
35
Third party rights

 
No person other than a party to this agreement may enforce any of its terms.
 
36
Governing law and jurisdiction

 
 
36.1
This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 
 
36.2
The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims), apart from any dispute in relation to the
separate agreements referred to in this agreement which are governed by the Laws
of Delaware.

 
This agreement has been entered into on the date stated at the beginning of this
agreement.
 
Executed as a deed by MISCO UK LIMITED
   
acting by RICHARD LEEDS a director, in the presence of:
               
Signature of witness
  Director
Name
   
Address
   
Occupation
   
 
         
Signed as a deed by PERMINDER DALE
   
in the presence of:
  Employee      
 
   
Signature of witness
   
Name
   
Address
   
Occupation
   

 
 

--------------------------------------------------------------------------------